DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.  

Response to Amendments and Arguments
The present Office Action is in response to Applicant’s amendment of May 23, 2022, hereinafter “Reply”, submitted/entered with filing of request for continued examination (RCE) of May 23, 2022 after the Final Rejection of February 22, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1, 7, 9, 15, and 17 were amended, and no claims were cancelled nor added.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	Applicant’s arguments with respect to independent claims 1, 9, and 17 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details.  

Drawings
The drawings are objected to because the underlines of reference characters 302, 304, 306, 308, and 310 in FIG. 3 should be deleted since the underlines are not necessary while the reference characters already have the lead lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “500” of “the method (500)” in paragraph [0044] is not found in the drawings (e.g., see FIG. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “interface (200)” in paragraph [0018] should be amended to “interface (202)” for consistency with FIG. 2 and other instances of the term in paragraphs [0018] and [0020].  (Emphasis added.)   Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2019/0138226 A1), hereinafter “Kanno”, in view of Su et al. (US 7,600,062 B2), hereinafter “Su”.

	Regarding claim 1, Kanno teaches:
A method comprising: 
receiving, at a memory device, a command (FIG. 1; “[0041] The host 2 is an information processing apparatus (computing device) which accesses the flash storage device 3 [memory device]”, “[0043] The interface used to interconnect the host 2 and the flash storage device 3 [memory device] may be, for example, SCSI, Serial Attached SCSI (SAS), …”, [0044], [0062], “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”); 
accessing, by the memory device, a configuration parameter (FIG. 1; “[0044] The flash storage device 3 [memory device] comprises a controller 4”, [0062], [0065], “[0077] The write operation control unit 24 receives, from the host 2, a write request (write command) including a parameter [configuration parameter] specifying the data retention term required for the data to be written (write data). When the write request is received, the write operation control unit 24 selects a block in which the data retention term estimated from wear of the block is longer than or equal to the specified data retention term from the blocks included in the NAND flash memory 5 as a write destination block, and writes the data to be written (write data) to the selected block (write destination block)”; note that the parameter is included in the write request (write command) and is thus similar to the claimed configuration parameter included in the claimed command as described in ¶ [0031] of the specification of the instant application); 
identifying, by the memory device, a program counter value based on the configuration parameter and the command, the program counter value associated with a first executable instruction of a microcode routine stored by the memory device for processing the command; and 
loading and executing, by the memory device, the microcode routine based on the program counter value (FIG. 1; [0044], [0062], “[0064] … the CPU 12 loads a control program (firmware) [microcode routine] stored in the NAND flash memory 5 into the DRAM 6 and performs various processes by executing the firmware”).  

Kanno teaches the configuration parameter, the command, and loading and executing, by the memory device, a microcode routine.  Nevertheless, Kanno does not teach identifying, by the memory device, a program counter value based on the configuration parameter and the command, the program counter value associated with a first executable instruction of a microcode routine stored by the memory device for processing the command; and loading and executing, by the memory device, the microcode routine based on the program counter value. 

	However, Su teaches:
identifying, by the memory device, a program counter value based on the configuration parameter and the command, the program counter value associated with a first executable instruction of a microcode routine stored by the memory device for processing the command (FIGs. 3-4; col. 3, line 44, to col. 4, line 44, “the microprocessor 312 executes the main core 306′ to keep monitoring if an optical disc is inserted (step 530). If the optical disc exists, the microprocessor 312 executes the main core 306′ to check the type of the inserted optical disc (step 540). If the type of the inserted optical disc is supported by the optical disc drive 300 [memory device], the optical disc drive 300 [memory device] waits for commands issued by a host (e.g., the computer host). When the host generates a command for accessing the inserted optical disc, for example, a "read" command for a CD-R disc, the main core 306' executed by the microprocessor 312 searches the first storage module 302 for a target function code 308 [microcode routine] designed to handle data reading of CD-R discs, and then calls the target function code 308 [microcode routine]. In other words, the microprocessor 312 switches execution of the main core 306' to execution of the selected function code 308 [microcode routine] in the first storage module 302 for reading data on the CD-R disc in response to the received "read" command (step 550). … Thereafter, the main core 306′ will execute the same jump action, i.e., steps 550 and 560, when calling functions. That is, as the host generates a command for accessing the inserted optical disc, for example, a “write” command for CD-R disc, the main core 306′ executed by the microprocessor 312 calls another target function code 308 designed to handle data recording of CD-R disc. In short, when a specific function, which is not supported by the main core 306′, is needed, the switching between the first and second storage modules 302, 304 occurs for execution in the first storage module 302 to run the desired function code 308 [microcode routine] designed to perform the needed function. … Based on this mechanism it is possible to combine the DEC 316 to instruct the microprocessor 312 to fetch program code [instruction] in the second storage module 304 or the first storage module 302. In other words, the DEC 316 and the program counter 314 [program counter value] are components used to help the microprocessor 312 to execute program codes”;  Note that the configuration parameter is considered to be information that is used by the microprocessor 312 to check the type of the inserted optical disc (step 540) and search the first storage module 302 for a target function code 308 [microcode routine] among the function codes 308 shown in FIG. 3 depending on the type.  The target function code 308 [microcode routine] is for the command, such as data reading of CD-R discs, after the optical disc drive 300 [memory device] receives the command issued by the host.  The program counter 314 [program counter value] points to the starting address of the program code [first executable instruction] of the target function code 308 [microcode routine] stored by the optical disc drive 300 [memory device] for processing the command when the microprocessor 312 switches execution of the main core 306' to execution of the selected function code 308 [microcode routine] in the first storage module 302 for reading data on the CD-R disc in response to the received "read" command (step 550).); and 
loading and executing, by the memory device, the microcode routine based on the program counter value  (FIGs. 3-4; col. 3, line 44, to col. 4, line 44, “When the host generates a command for accessing the inserted optical disc, for example, a "read" command for a CD-R disc, the main core 306' executed by the microprocessor 312 searches the first storage module 302 for a target function code 308 [microcode routine] designed to handle data reading of CD-R discs, and then calls the target function code 308 [microcode routine]. In other words, the microprocessor 312 switches execution of the main core 306' to execution of the selected function code 308 [microcode routine] in the first storage module 302 for reading data on the CD-R disc in response to the received "read" command (step 550). … In short, when a specific function, which is not supported by the main core 306′, is needed, the switching between the first and second storage modules 302, 304 occurs for execution in the first storage module 302 to run the desired function code 308 [microcode routine] designed to perform the needed function. … Based on this mechanism it is possible to combine the DEC 316 to instruct the microprocessor 312 to fetch program code [instruction] in the second storage module 304 or the first storage module 302. In other words, the DEC 316 and the program counter 314 [program counter value] are components used to help the microprocessor 312 to execute program codes [instruction]”;  The program counter 314 [program counter value] points to the starting address of the program code [instruction] of the target function code 308 [microcode routine] stored by the optical disc drive 300 [memory device] for processing the command when the microprocessor 312 switches execution of the main core 306' to execution of the selected function code 308 [microcode routine] in the first storage module 302 for reading data on the CD-R disc in response to the received "read" command (step 550).).    

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of Su to provide a memory system of Kanno, with an optical disc drive of Su having a microprocessor that switches execution to a target function code in a first storage module for a received command and a program counter that points to a starting address of a program code of the target function code.  Doing so with the system of Kanno would prevent a simultaneous read and write operation occurring in a flash ROM during a micro-code updating process, and as a result, greatly improving a micro-code updating efficiency.  (Su, col. 4, lines 54-60)

Regarding claims 9 and 17, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 9, Kanno further teaches:
receiving a command to access a memory device (FIG. 1; “[0041] The host 2 is an information processing apparatus (computing device) which accesses the flash storage device 3 [memory device]”; “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”).

Further regarding claim 17, Kanno further teaches:
a processor (FIG. 1; “[0064] The CPU 12 is a processor”); and 
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising instructions causing the processor to perform the operations of (FIG. 1; “[0064] … the CPU 12 [processor] loads a control program (firmware) [program logic] stored in the NAND flash memory 5 into the DRAM 6 [storage medium] and performs various processes [operations] by executing the firmware”): 
receiving a command to access a memory device (FIG. 1; “[0041] The host 2 is an information processing apparatus (computing device) which accesses the flash storage device 3 [memory device]”; “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”).

Regarding claim 2, the combination of Kanno teaches the method of claim 1.

Kanno further teaches:
the command comprising a read or write command accessing a storage fabric managed by the memory device (FIG. 1; “[0039] … a flash storage device 3 comprising a NAND flash memory [storage fabric]”, [0041], “[0043] The interface used to interconnect the host 2 and the flash storage device 3 [memory device] may be, for example, SCSI, Serial Attached SCSI (SAS), …”, [0044], “[0045] The NAND flash memory 5 [storage fabric] includes a memory cell array including a plurality of memory cells arrayed in matrix”; [0062], “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”).  

Regarding claim 10, the claimed medium comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Kanno teaches the method of claim 1.

Kanno further teaches:
the configuration parameter comprising a trim parameter (FIG. 29; “[0225] FIG. 29 shows a trim command applied to the flash storage device 3 of the second embodiment. [0226] The trim command includes a physical address and a length [trim parameter]”, [0229]).  

Regarding claims 11 and 18, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2019/0138226 A1), hereinafter “Kanno”, in view of Su et al. (US 7,600,062 B2), hereinafter “Su”, as applied to claims 1, 9, and 17 respectively above, and further in view of Dittmann (US 2017/0139836 A1), hereinafter “Dittmann”.

Regarding claim 4, the combination of Kanno teaches the method of claim 1.

The combination of Kanno does not teach wherein the program counter value is determined based on a cycle count of the memory device.

However, Kanno in view of Dittmann teaches:
wherein the program counter value is determined based on a cycle count of the memory device (Kanno: FIG. 1; “[0064] … the CPU 12 loads a control program (firmware) stored in the NAND flash memory 5 into the DRAM 6 and performs various processes by executing the firmware”, “[0072] … The wear of each of the blocks may be indicated by the erase count (the number of program/erase cycles) [cycle count] of each of the blocks … a data retention term corresponding to the block (in other words, the term in which each memory cell in the block can hold data) is shortened with increasing wear of the block”, “[0066] The erase count monitoring unit 21 monitors the erase count [cycle count] of each of a plurality of blocks in the NAND flash memory 5 [memory device]”, “[0077] The write operation control unit 24 receives, from the host 2, a write request (write command) including a parameter [configuration parameter] specifying the data retention term required for the data to be written (write data). When the write request is received, the write operation control unit 24 selects a block in which the data retention term estimated from wear of the block is longer than or equal to the specified data retention term from the blocks included in the NAND flash memory 5 as a write destination block, and writes the data to be written (write data) to the selected block (write destination block)”) (Dittmann: FIGs. 1-2; “[0026] … when a final pointer [program counter value] (a pointer to the data to be processed in fine by the processing element 100) is identified S131, upon completion S123 of the data traversal operations, the final pointer [program counter value] (or even data pointed at) is returned S127 to the processing element 100, for subsequent processing S140, S150 (FIG. 2)”, “[0032] … {A}, {b} [configuration parameter] and {C} are fields of the object the base pointer points to, whereas {IF b==5, A, C} represents a structure aggregating a condition (IF b==5), a consequence (A if condition is evaluated to True) and a default consequence (C, if evaluated to False).”) (Note that Kanno teaches an erase count [cycle count] of each of a plurality of blocks in a NAND flash memory 5 [memory device] that indicates a data retention term corresponding to the block and a write destination block selected based on the erase count and a parameter [configuration parameter] specifying a data retention term required for data to be written, and Dittmann teaches a final pointer [program counter value] determined based on {b} [configuration parameter]; as such, one of ordinary skill in the art would be able to combine the teachings to determine the final pointer [program counter value] of Dittmann using the erase count [cycle count] and the parameter [configuration parameter] of Kanno in order to determine a next instruction to execute using the determined final pointer [program counter value] in order to provide a memory system with improved reliability).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Dittmann to provide a memory system of Kanno, with a computerized system of Dittmann having a near-memory accelerator that offloads and performs traversal operations.  Doing so with the system of Kanno would allow a substantial bandwidth that can be saved and cache pollution that can be lowered.  (Dittmann, [0006])

Regarding claims 12 and 19, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Kanno teaches the method of claim 4.

Kanno further teaches:
the cycle count comprising a program/erase cycle count (FIG. 1; “[0072] … The wear of each of the blocks may be indicated by the erase count (the number of program/erase cycles) [cycle count] of each of the blocks … a data retention term corresponding to the block (in other words, the term in which each memory cell in the block can hold data) is shortened with increasing wear of the block”).  

Regarding claim 13, the claimed medium comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Claims 6-8, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2019/0138226 A1), hereinafter “Kanno”, in view of Su et al. (US 7,600,062 B2), hereinafter “Su”, as applied to claims 1, 9, and 17 above, and further in view of Siciliani et al. (US 2015/0220344 A1), hereinafter “Siciliani”.

Regarding claim 6, the combination of Kanno teaches the method of claim 1.

The combination of Kanno does not teach storing multiple microcodes for the command, each of the multiple microcodes associated with a unique program counter value. 
 
However, Siciliani teaches:
storing multiple microcodes for the command, each of the multiple microcodes associated with a unique program counter value (FIG. 1; “[0024] Control unit 18 includes a program counter 30 which is configured to generate a plurality of program counter values which may be applied to ROM 36 and SRAM 38 to fetch the executable instructions in order according to the first instruction sequence or second instruction sequence, respectively. Program counter values generated to fetch executable instructions [microcodes] from ROM 36 may be referred to as first program counter values and program counter values generated to fetch executable instructions [microcodes] from SRAM 38 may be referred to as second program counter values”; multiple microcodes are considered to include executable instructions [microcodes] from ROM 36 and executable instructions [microcodes] from SRAM 38; first program counter values associated with the executable instructions [microcodes] from ROM 36 are considered to be unique from second program counter values associated with the executable instructions [microcodes] from SRAM 38 since the first program counter values and the second program counter values are used for separate or different executable instructions and memories).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Siciliani to provide a memory system of Kanno, with a memory system having a substitution circuitry configured to replace one of executable instructions with a substitute executable instruction of Siciliani.  Doing so with the system of Kanno would facilitate modifications and/or additions to executable code of memory systems.  (Siciliani, [0005])

Regarding claims 14 and 20, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 7, the combination of Kanno teaches the method of claim 6.

Siciliani further teaches:
at least one of the multiple microcodes including a jump instruction, the jump instruction causing the memory device to load and execute a different microcode in the multiple microcodes (FIG. 2; “[0032] … Logic circuitry 19 additionally outputs a substitute executable instruction which is applied via bus 44 and multiplexer 34 to instruction register 32 [memory device]. The substitute executable instruction [different microcode] is a branch instruction [jump instruction] (e.g., jump or call instruction) which causes the control unit 18 to begin execution of the executable instructions of the second instruction sequence in one embodiment”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Siciliani to provide a memory system of Kanno, with a memory system having a substitution circuitry configured to replace one of executable instructions with a substitute executable instruction, such as a branch instruction, of Siciliani.  Doing so with the system of Kanno would facilitate modifications and/or additions to executable code of memory systems.  (Siciliani, [0005])

Regarding claim 15, the claimed medium comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Regarding claim 8, the combination of Kanno teaches the method of claim 7.

Siciliani further teaches:
the jump instruction further causing the memory device to execute the different microcode at a command other than a starting command of the different microcode (FIG. 2; “[0028] … the predefined program counter value may be predefined to initiate execution of the executable instructions of the second instruction sequence at a desired point of execution of the executable instructions of the first instruction sequence corresponding to the predefined program counter value. [0029] Substitution circuitry 20 controls a branch [jump instruction] to begin execution of the executable instructions [command] of the second instruction sequence of SRAM 38 as a result of the program counter 30 generating a program counter value which corresponds to the predefined program counter value during the execution of the executable instructions of the first instruction sequence”, [0032], supra; a command is considered to be a first executable instruction of the second instruction sequence of SRAM 38 that is executed after the branch [jump instruction] occurs; the first executable instruction [command] is different from a starting command, which is a first executable instruction of the first instruction sequence executed before the branch [jump instruction] occurs).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Siciliani to provide a memory system of Kanno, with a memory system having a substitution circuitry configured to replace one of executable instructions with a substitute executable instruction, such as a branch instruction, of Siciliani.  Doing so with the system of Kanno would facilitate modifications and/or additions to executable code of memory systems.  (Siciliani, [0005])

Regarding claim 16, the claimed medium comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manohar et al. (US 6,301,655 B1) discloses exception handling systems and techniques for handling exceptions and sequencing conflicts in an asynchronous processor. Two designated queues are used to respectively keep program counter values of instructions and the assignments of the execution units for executing the instructions according to the program order. An asynchronous circuit is coupled between the program counter unit and the write-back unit of the processor to provide asynchronous communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONG B. VO/Examiner, Art Unit 2136